                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                        Civil Action No. 3:18-CV-00586-RJC-DSC

JANE DOE,                                         )
                                                  )
                       Plaintiff,                 )
                                                  )
v.                                                )           AMENDED STIPULATED
                                                  )           PROTECTIVE ORDER
CHARLOTTE-MECKLENBURG                             )
BOARD OF EDUCATION ET AL.;                        )
                                                  )
Defendants.                                       )
                                                  )

       The Court, having considered the Consent Motion for Entry of Amended Stipulated

Protective Order (“Order”), and finding it appropriate to do so, hereby orders as follows:

1.     PURPOSES AND LIMITATIONS

       The Parties consider and represent that discovery activity in this litigation includes

production of confidential or private information of current students or former students of

Charlotte-Mecklenburg Schools (CMS) for which special protection from public disclosure (or use

for any purpose other than prosecuting this litigation) is warranted, and production of confidential

personnel records and other non-public records for which special protection from public disclosure

may be necessary. Moreover, this case involves highly personal, sensitive, and potentially

embarrassing information about the Plaintiff, a former CMS student, who has sought to maintain

her privacy during litigation by seeking and obtaining court leave to use a pseudonym. The Parties

therefore agree to protect and shield Plaintiff’s personal identifying information, including that of

her family members, from disclosure.

       Based upon the foregoing, the Parties agree that this Order is warranted and required to

prevent and/or limit disclosure of protected, confidential or other non-public information, as

                                                 1

      Case 3:18-cv-00586-RJC-DSC Document 60 Filed 08/12/20 Page 1 of 14
detailed in Section 2.4, infra. Additionally, this Order is warranted to prevent and/or limit

disclosure of personal or sensitive information that the Parties agree, or if the Parties cannot agree

that the Court will determine, should be shielded from public disclosure.

       The Parties acknowledge that this Order only applies to information designated as

confidential and thus protected hereunder.

       The Parties acknowledge, as set forth in Section 7.4, infra, that this Order does not entitle

them to file confidential information under seal; rather, LCvR 6.1 sets forth the procedures that

must be followed and the standards that will be applied when a Party seeks permission from the

Court to file material under seal. The Parties acknowledge and understand that any unredacted

document or materials that contain personally identifying information about Plaintiff must be filed

under seal per these procedures.


2.     DEFINITIONS

       Except as otherwise expressly defined in this Order, the following definitions shall apply:

       2.1     Party. Any Party to this action and any employees and/or agents of a Party.

       2.2     Counsel. Attorneys representing the Parties and employees and/or agents of

counsel who have responsibility for the preparation and trial of this action.

       2.3     Producing Party. The Party that discloses or produces in response to discovery

requests.

       2.4     “CONFIDENTIAL” Information or Items.                    Any private or non-public

information produced during discovery deserving protection under the Federal Rule of Civil

Procedure and/or Local Rules that the Producing Party in good faith reasonably believes is subject

to confidentiality and related protections because it:




                                                  2

      Case 3:18-cv-00586-RJC-DSC Document 60 Filed 08/12/20 Page 2 of 14
               (a)     contains the current or former legal names, or other personal identifying

       information (i.e., birthdate or Social Security Number) of Plaintiff or her family members;

               (b)     contains any non-public information about students that is protected from

       disclosure by the Family Educational Rights and Privacy Act (“FERPA”);

               (c)     contains any non-public information that is protected from disclosure by

       N.C.G.S. § 160A-168;

               (d)     contains any information that is confidential pursuant to N.C.G.S. § 132-

       1.2; and/or

               (e)     contains information that is protected from disclosure by N.C.G.S. § 115C-

       321.

       2.5     Designating Party. A Party that designates information or items as confidential

that it or a third party produces in disclosures or in responses to discovery requests.

       2.6     Receiving Party. A Party that receives disclosures or discovery materials from the

Producing Party and/or Designating Party.

       2.7     Protected Materials. Any disclosures or discovery materials that are designated

as “CONFIDENTIAL” Information or Items.

       2.8     Objecting Party. A Party that challenges the designation of Protected Materials

as Confidential.

       2.9     Consultant and Expert. A person or persons with specialized knowledge or

experience in a matter pertinent to the litigation who has been retained by a Party or Counsel to

serve as an expert witness or consultant in this action. This definition includes a professional jury

or trial consultant retained in connection with this litigation.




                                                   3

      Case 3:18-cv-00586-RJC-DSC Document 60 Filed 08/12/20 Page 3 of 14
       2.10    Court Reporters and Recorders. Any person engaged to record depositions,

hearings, or trial proceedings, or otherwise retained for similar purposes during litigation.

       2.11    Promptly. Within ten business days.

3.     SCOPE

       The protections conferred by this Order cover not only Protected Materials (as defined

above), but also any information copied or extracted therefrom, as well as all copies, excerpts,

summaries, or compilations thereof, plus testimony, conversations, or presentations by Parties or

Counsel to or in this litigation or in other settings that is reasonably believed to risk disclosure of

“CONFIDENTIAL” Information or Items, as defined in Section 2.4, supra.

       Nothing in this Order shall be construed as requiring disclosure of documents, information,

or any other materials that are privileged in nature, or subject to the attorney-client privilege or the

work-product doctrine, assuming no Party has waived said privileges and protections, and/or

documents, information or other materials that are, or may be claimed to be, otherwise beyond the

scope of permissible discovery. Such matters are covered in a separate clawback agreement, as

stipulated and agreed to by the Parties and hereby incorporated by reference.

4.     DURATION

       This Order shall apply from the time it is entered and shall survive the termination of this

litigation. Even after final disposition of this litigation, the confidentiality obligations imposed by

this Order shall remain in effect until a Designating Party agrees otherwise in writing or a Court

order otherwise directs.

5.     DESIGNATING PROTECTED MATERIAL

       5.1     Manner of Designations.          The designation of Protected Materials shall be

performed in the following manner:



                                                   4

      Case 3:18-cv-00586-RJC-DSC Document 60 Filed 08/12/20 Page 4 of 14
              (a)     Documents Designated as “CONFIDENTIAL”:                     Any Party may

       designate a document as “CONFIDENTIAL” after review of the document by Counsel

       who has in good faith determined that the document contains information protected from

       disclosure pursuant to Section 2.4, supra. Information or documents that are available in

       the public sector may not be designated as “CONFIDENTIAL.”

              (b)     Deposition testimony: Within ten business days of the close of discovery,

       a Party may designate deposition testimony as “CONFIDENTIAL.” Such a designation

       shall be specific as to the portion(s) of testimony to be designated as “CONFIDENTIAL”

       pursuant to Section 2.4, supra. A Designating Party must serve a Notice of Designation in

       writing to all Parties of record as to specific portions of the transcript to be designated

       “CONFIDENTIAL.” Thereafter, those portions so designated shall be protected under this

       Order pending any objection pursuant to Section 6.

              (c)     Other Information or Tangible Items: For all other information produced

       in some form other than documentary, and for any other tangible items, the Producing Party

       shall affix in a prominent place on the exterior of the container or containers in which the

       information or item is stored the legend “CONFIDENTIAL.” If only portions of the

       information or items warrant protection, the Producing Party, to the extent practicable, shall

       identify the specific protected portions.

       5.2    Exercise of Restraint and Care in Designating Material for Protection. Each

Party that designates information or items as Protected Material under this Order must do so in

good faith and with due care to limit any such designation to information reasonably believed to

be covered by this Order. A Designating Party must designate as “CONFIDENTIAL” only those

parts of materials, documents, items, or oral or written communications or testimony that qualify



                                                   5

      Case 3:18-cv-00586-RJC-DSC Document 60 Filed 08/12/20 Page 5 of 14
as protected so that other portions for which protection is not warranted are not swept unjustifiably

within the ambit of this Order.

       5.3     Inadvertent Failure to Designate. Pursuant to Federal Rule of Evidence 502(d),

an inadvertent failure to designate qualified information or items as “CONFIDENTIAL” does not

waive the Designating Party’s right to secure protection under this Order for such material, as

denoted in the clawback agreement referenced supra.                 If material is designated as

“CONFIDENTIAL” after the material was initially produced, the Receiving Party, on timely

notification of the designation, must make reasonable efforts to assure that the material is treated

in accordance with the provisions of this Order.

       5.4     Inadvertent Disclosure. Additionally, inadvertent disclosure of any document or

materials subject to a legitimate claim that the document is subject or otherwise protected from

disclosure under the attorney-client privilege, work product doctrine, or any other type of privilege

shall not waive the protection or privilege for either that document or for the subject matter of that

document, as denoted in the clawback agreement referenced supra.

6.     CHALLENGING A PARTY’S DESIGNATION

       6.1     Timing of Objection. Within ten business days of the close of discovery, an

Objecting Party may serve upon the Designating Party a written notice of objection to the

designation of any material as “CONFIDENTIAL.” The objection shall specify the document or

material to which the objection is directed and shall set forth the reasons for the objection as to

each document or item, or category of documents or items. Protected Materials to which an

objection has been made shall remain “CONFIDENTIAL” until designated otherwise by

agreement, waiver, or order of the Court.




                                                   6

      Case 3:18-cv-00586-RJC-DSC Document 60 Filed 08/12/20 Page 6 of 14
       6.2     Meet and Confer. After a Designating Party receives a written notice of objection

pursuant to Section 6.1, supra, all Parties shall first meet and confer in good faith to try and resolve

such a dispute on an informal basis within five business days. If agreement is reached, whether

confirming or waiving the “CONFIDENTIAL” designation as to any documents or materials

subject to the objection, the Objecting Party shall serve on all Parties a notice specifying the nature

of the agreement reached.

       6.3     Judicial Intervention. If the dispute cannot be resolved by good faith efforts, the

Objecting Party shall have five business days from the date of service to file a motion seeking

judicial intervention. Such a motion should include a declaration affirming that the movant has

complied with the meet and confer requirements imposed under this Order. Failure by the

Objecting Party to make such a motion within the designated time frame shall automatically waive

the right to, at a later time, challenge the “CONFIDENTIAL” designation. If the motion is timely,

the challenged designation shall remain in effect until that motion is decided by the Court. In the

interest of facilitating a prompt resolution of any such dispute, the parties agree that the

Designating Party shall have five business days to file any opposition. Neither this Order nor any

action or agreement by the Parties shall limits the Court’s power to make orders concerning the

disclosure of information, documents, or materials produced in discovery, filed with the Court, or

used during any hearing or at trial.

       6.4     Burden. In all cases in which judicial intervention is sought for an order removing

the “CONFIDENTIAL” designation from any material or document so designated, the

Designating Party shall have the burden of persuasion to demonstrate that the document or material

designated as “CONFIDENTIAL” is deserving of that designation under this Protective Order, the

Federal Rules of Civil Procedure, local rules, or other applicable law or case law. The designation



                                                   7

      Case 3:18-cv-00586-RJC-DSC Document 60 Filed 08/12/20 Page 7 of 14
of particular material as “CONFIDENTIAL” does not create any presumption that the material so

designated is in fact deserving of such protection.

7.     ACCESS TO AND USE OF PROTECTED MATERIALS

       7.1     Basic Principles. A Receiving Party may only use Protected Materials that are

disclosed or produced by a Party in connection with this case for prosecuting, defending, or

attempting to settle this litigation. Such unredacted Protected Material may be disclosed only to

the Court and to the categories of persons described in this Order. When the litigation has

concluded, a Receiving Party shall comply with the provisions of Section 10 below.

       Counsel for a Receiving Party which provides Protected Materials to certain permitted

persons as specified below in Section 7.2 shall maintain a copy of the signed Exhibit A

(“Acknowledgment and Agreement to Be Bound”).

       7.2     Persons to Whom Protected Material May Be Disclosed. Unless otherwise

ordered by the Court or permitted in writing by the Designating Party, Protected Materials

designated as “CONFIDENTIAL” Information or Items by a Designating Party may be disclosed

only to the following persons:

               (a)     Counsel of record in this case, as well as other attorneys, paralegals, and

       staff who are employed by or are members of Counsel’s respective law firms, the City of

       Charlotte, or CMS, who work to represent a Party or Parties to this action, as well as all

       independent companies, agencies or agents who are directly engaged by Counsel to

       perform litigation support services under the supervision of such Counsel, and whose duties

       and responsibilities require access to the “CONFIDENTIAL” Information or Items;

               (b)     The Parties to this action;




                                                     8

      Case 3:18-cv-00586-RJC-DSC Document 60 Filed 08/12/20 Page 8 of 14
               (c)     Experts and Consultants (as defined above) who have been retained by a

       Party or Parties to assist in preparation of this action for trial, and only after execution of

       Exhibit A hereto by such persons;

               (d)     Any person whose sworn testimony is taken during the course of litigation

       (by deposition or otherwise), provided that such person may only be provided with

       “CONFIDENTIAL” Information or Items during his or her testimony, or review of that

       testimony, and this person may not retain any “CONFIDENTIAL” Information or Items;

               (e)     The author or recipient of a document containing the information or a

       custodian or other person who otherwise possessed or knew the information or item;

               (f)     Any other person by written agreement of the Designating Party and only

       after execution of Exhibit A hereto by such persons; and

               (g)     Court Reporters and Recorders.

       7.3     Duty to Maintain “Protected Material” Securely. Protected Materials must be

stored, maintained, and controlled by a Receiving Party in a secure manner that ensures that access

is limited only to the persons authorized under this Order. Nothing in this Order shall be deemed

to restrict in any way any Producing Party with respect to the use of its own Protected Materials.

       7.4     Presentation of Protected Materials to the Court. In the event that a Party seeks

to file an unredacted document that a non-filing Party or Parties designated as “CONFIDENTIAL”

under this Order, the filing Party shall, after consulting with the non-filing Party or Parties, seek

to file the unredacted documents marked “CONFIDENTIAL” under seal pursuant to LCvR 6.1.

Protected Materials may only be filed under seal pursuant to a Court order authorizing the seal of

the specific Protected Materials at issue. If the Court declines to permit specific Protected

Materials to be filed under seal, those Protected Materials may then be filed in the public record



                                                 9

      Case 3:18-cv-00586-RJC-DSC Document 60 Filed 08/12/20 Page 9 of 14
only upon redaction of any non-party student identifying information and/or Plaintiff’s personal

identifying information. Nothing herein prevents a filing Party from filing documents in the public

record that redact the personally identifying information of non-party students, Plaintiff’s personal

identifying information, and/or information that the Parties agree or the Court has determined

should be shielded from public disclosure.

       7.5     Presentation of Protected Materials in Hearing or Trial. A Party who intends to

present, or anticipates that another Party may present, “CONFIDENTIAL” Information or Items

at any hearing or at trial will apprise the Court of the issue, note the information or item likely to

be presented, and in advance of the hearing or trial, do so either orally or through written

submission. The Court may thereafter make such rulings or orders as are necessary to govern the

use of “CONFIDENTIAL” Information or Items at a hearing or trial.

8.     NON-PARTY’S PROTECTED MATERIALS SOUGHT IN THIS LITIGATION

       The terms of this Order are also applicable to information produced by a non-party in this

action that is designated as “CONFIDENTIAL.” Such information produced by non-parties in

connection with this litigation is protected by the remedies and relief provided by this Order.

Nothing in these provisions should be construed as prohibiting a non-party from seeking additional

protections.

9.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIALS

       If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

Materials to any person or in any circumstance not authorized under this Order, the Receiving

Party must promptly (a) notify the Designating Party of the unauthorized disclosure(s) in writing;

(b) use its best efforts to retrieve all copies of the Protected Materials; (c) promptly inform the

person or persons to whom unauthorized disclosures were made of all the terms of this Order; (d)



                                                 10

     Case 3:18-cv-00586-RJC-DSC Document 60 Filed 08/12/20 Page 10 of 14
request such person or persons to execute the “Acknowledgment and Agreement to Be Bound”

that is attached hereto as Exhibit A; and (e) request that the person or persons to whom

unauthorized disclosures were made destroy any information, materials or documents not

otherwise returned as well as any copies made thereof. The Designating Party reserves all rights

to take action against the Receiving Party for its violations. In the event that any individual or

entity violates or threatens to violate any term of this Order, any Party or Parties may seek

injunctive relief against that individual or entity.

10.     FINAL DISPOSITION

        Unless otherwise ordered or agreed in writing by the Designating Party, the terms of this

Order shall remain in force as an agreement between the Parties after dismissal or entry of final

judgment not subject to further appeal. Actions to enforce the terms of the Order after dismissal

or entry of final judgment shall be by separate legal action and not by motion for contempt or other

relief filed in this action. Within thirty calendar days after the final disposition of this action, as

defined below, each Receiving Party must return all Protected Materials to the Producing Party or

certify in writing that all Protected Materials have been destroyed. As used in this subdivision, all

Protected Material includes all copies, abstracts, compilations, summaries or any other form of

reproducing or capturing any of the Protected Materials.

        Whether the Protected Materials are returned or destroyed, the Receiving Party must

submit a written certification under penalty of perjury to the Producing Party (and, if not the same

person or entity, to the Designating Party) by the thirty day deadline that affirms that the Receiving

Party has not retained any copies, abstracts, compilations, summaries or other forms of

reproducing or capturing any of the Protected Materials unless: (1) the document has been offered

into evidence or filed without restriction as to disclosure; (2) the Parties agree to destruction in lieu



                                                   11

      Case 3:18-cv-00586-RJC-DSC Document 60 Filed 08/12/20 Page 11 of 14
of return; or (3) as to documents bearing the notations, summations, or other mental impressions

of the Receiving Party, that Party elects to destroy the documents and certifies to the Producing

Party that it has done so. Notwithstanding this provision, Counsel are entitled to retain one archival

copy of all pleadings, exhibits used in the litigation, motion papers, transcripts, legal memoranda,

correspondence or attorney work-product, even if such materials contain Protected Materials. Any

such archival copies that contain or constitute Protected Material remain subject to this Order as

set forth in Section 4.

        Final disposition shall be deemed to be the later of (1) dismissal of all claims and defenses

in this action, with or without prejudice; and (2) final judgment herein after the completion and

exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the time

limits for filing any motions or applications for extension of time pursuant to applicable law.

        Filings with the Court under seal shall remain in the ECF system and will not be deleted

except by order of the Court.

11.     MISCELLANEOUS

        11.1    Order Subject to Modification. This Order shall be subject to modification by

the Court on its own motion or on motion of a Party or any other person with standing concerning

the subject matter. Motions to modify this Order shall be served and filed in accordance with the

Federal Rules of Civil Procedure and the Local Rules.

        11.2    Right to Further Relief. Nothing in this Order abridges the right of any person to

seek its modification by the Court in the future. Each Party expressly acknowledges that such

modifications may be necessary, especially as to records that may be covered by FERPA. Further,

each Party expressly acknowledges that written modifications to this Order approved by the Parties

may be necessary as the case goes forward.



                                                 12

      Case 3:18-cv-00586-RJC-DSC Document 60 Filed 08/12/20 Page 12 of 14
       11.3    Enforcement. Each Party and person bound by this Order, including all those who

have executed Exhibit A, agrees that the United States District Court for the Western District of

North Carolina – Charlotte Division has jurisdiction to enforce the terms of this Order, and that

such jurisdiction continues beyond the date this matter is concluded. The United States District

Court for the Western District of North Carolina – Charlotte Division shall retain jurisdiction over

all Parties and persons who have received Protected Materials for the purpose of enforcing the

provisions of the Order after the action is otherwise terminated, making such rulings and entering

such orders as may be necessary to compel compliance and impose sanctions as the Court shall

determine. Should a dispute materialize concerning whether a person was improperly provided

Protected Material, the Party in possession of Exhibit A for that person shall provide it to the

complaining party with five business days of written notice.

       11.4    Right to Assert Other Objections. By stipulating to the entry of this Order, no

Party waives any right it otherwise would have to object to disclosing or producing any information

or item on any ground not addressed in this Order. The Parties specifically agree that they shall

not use this Order to support a waiver argument in any discovery motion or use this Order to argue

that any party waived its objections to produce any particular documents or information.


       SO ORDERED.


                                     Signed: August 12, 2020




                                                13

     Case 3:18-cv-00586-RJC-DSC Document 60 Filed 08/12/20 Page 13 of 14
                                           EXHIBIT A

               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

        I, ___________________________ [insert full name], declare under penalty of perjury that

I have read the Stipulated Protective Order in its entirety and understand that it was issued by the

United States District Court for the Western District of North Carolina – Charlotte Division on

_____________________, 2020 in the case of Jane Doe v. Charlette-Mecklenburg Board of

Education, et al., Civil Action No. 3:18-CV-00586.

        I hereby agree to comply with and to be bound by all the terms of this Stipulated Protective

Order and I understand and acknowledge that failure to so comply could expose me to sanctions

and punishment in the nature of contempt of court in this matter. I solemnly promise not to disclose

in any manner any information or item that is subject to this Stipulated Protective Order to any

person or entity except in strict compliance with the provisions of this Order.

        I further agree to submit to the jurisdiction of the United States District Court for the

Western District of North Carolina – Charlotte Division for the purpose of enforcing the terms of

this Stipulated Protective Order, even if such enforcement proceedings occur after termination of

this action.


Printed name: __________________________________

Address:       __________________________________

               __________________________________


Signature:     __________________________________

Date:          __________________________________


Jurisdiction where sworn and signed: ___________________________________________




     Case 3:18-cv-00586-RJC-DSC Document 60 Filed 08/12/20 Page 14 of 14
